UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
v. § Criminal Case No. 06-232-8 (RCL)
LUIS HORACIO RESTREPO MARTINEZ ))
Defendant. g Fl L E D
’ JAN 2 z 2009
MEMORANDUM & ORDER NANCY MA¥ER WH|TT#NGTON, CLEN(

u.s. nrsrnccr count
Luis Horacio Restrepo Martinez has been charged with conspiracy to distribute five

kilograms or more of cocaine in violation of2l U.S.C. §§ 959, 960, 963 and 18 U.S.C. § 2. Now
before the Court is the government’s oral motion for pre-trial detention. This Court conducted a
hearing on the matter on January 26, 2009. The defendant stated that he took no position on his
pre-trial detention. Upon consideration of the oral motion, and the arguments and proffer of
evidence introduced in the hearing, the Court finds that no condition or combination of
conditions will reasonably assure the appearance of the defendant or the safety of the community
if the defendant were to be released pending trial. See 18 U.S.C. § 3142(€). Accordingly, the
government’s motion is GRANTED and the Court ORDERS that the defendant be detained
without bond pending trial.
I. THE GOVERNMENT’S PROFFER

At the January 26, 2009 hearing, the govemment made the following factual proffer:
During and around 2006, defendant Luis Horacio Restrepo Martinez was a member of the
Colombian Army. Restrepo Martinez was responsible for patrolling certain areas of Colombia

and reporting cocaine manufacturing and trafficking; instead, he accepted bribes from members

of the conspiracy to help them avoid detection and arrest. By utilizing a wiretap, the govemment
has obtained phone calls in which Restrepo Martinez is heard discussing receipt of a car from a
leader of the conspiracy as payment for his help in overlooking the manufacturing centers.
Restrepo Martinez is also heard on calls conspiring with members of the AUC (the United Self-
Defense Forces of Colombia), which is considered by the United States to be a terrorist
organization. The government has also proffered that Restrepo Martinez has no ties to the
United States and poses a flight risk.
II. DISCUSSION

A. Legal Framework

The Bail Refor1n Act, 18 U.S.C. § 3141 et seq., dictates that a defendant may be detained
pending trial where the govemment carries its burden of establishing "that no condition or
combination of conditions will reasonably assure the appearance of the person as required and
the safety of any other person and the community." Id. at § 3 142(e),(f). The government first
must establish one of the predicates: (1) that, beyond a preponderance of the evidence, defendant
poses a risk of flight, United States v. Xulam, 84 F.3d 441, 443 (D.C. Cir. 1996); United States v.

Simpkins, 826 f.2d 94, 96 (D.C. Cir. 1987); or (2) that, by clear and convincing evidence,

defendant has been shown to pose a risk to the safety of any person or the community. 18 U.S.C.

§ 3 l42(f). The court must then determine that the same evidence leads to the conclusion that no
condition or conditions of release will reasonably protect against the risk that has been found.
The court should consider the nature and circumstances of the offense charged, the weight of the
evidence, the history and characteristics of the person, and the nature and seriousness of the

danger to the community if the person were released. 18 U.S.C. § 3 l42(g)(l)~(4).

B. Flight Risk and Danger to the Community

The Court finds that the government has carried its burden of establishing, by a
preponderance of evidence, that the defendant is a risk of flight. The govemment has also shown
by clear and convincing evidence that Rsetrepo Martinez is a danger to the community. The
nature of the alleged crime is serious. The grand jury has returned an indictment charging the
defendant with conspiracy to distribute five kilograms or more of cocaine. The govemment has
proffered that Restrepo Martinez intentionally helped members of the conspiracy avoid detection
and arrest.

The Court has also considered the defendant’s history and characteristics. The defendant
has no prior criminal history, but has no ties to the United States. 'l`herefore, given the
seriousness of the alleged offense and the defendant’s international ties, the Court cannot be
reasonably assured that the defendant would appear in court were he to be released.

The Court has considered the weight of the evidence and concludes that the govemment’s
evidence is strong. The govemment has phone conversations which indicate that the defendant is
guilty of the crime charged.

The record does not reflect that Restrepo Martinez has a history of drug or alcohol abuse,
has a criminal record, or was on probation at the time of the offense.

III. CONCLUSION AND ORDER

After consideration of the proffered evidence and the factors set forth in 18 U.S.C. §
3142(g), the Court finds that pretrial detention of Restrepo Martinez is appropriate in this case
because defendant’s release, under any conditions, would pose an unreasonable danger to the

community and risk of flight. The offense is serious, Restrepo Martinez has extensive foreign

ties with whom he has previously conspired, and the govemment’s proffered evidence is strong.

Accordingly, it is hereby

ORDERED that the defendant continue to be detained without bond pending trial; it is
further

ORDERED that defendant shall be afforded reasonable opportunity for private

consultation with counsel.

SO ORDERED.
@,)u ¢_ %.,¢w/€L 7,,7 /(, §
Chief Judge Royce C. Lamberth Date